        Case 1:18-cv-11557-RA Document 1 Filed 12/11/18 Page 1 of 10



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


NEW YORK CIVIL LIBERTIES
UNION,

                                                          COMPLAINT
                        Plaintiff,

        v.

UNITED STATES IMMIGRATION AND
CUSTOMS ENFORCEMENT,

                        Defendant.




                                     INTRODUCTION

   1.        The New York Civil Liberties Union brings this action under the Freedom of

Information Act to force the U.S. Immigration and Customs Enforcement to release

records sought by the NYCLU about how ICE conducts custody determinations for

thousands of people it detains each year and the outcome of those determinations,

particularly for individuals in New York State. These custody determinations are of

immense public significance, as they dictate whether people ICE has arrested will be

incarcerated for weeks or months awaiting an initial appearance before an immigration

court or released on bond or recognizance and allowed to return home to their families.

   2.        In June 2018, media outlets reported for the first time that ICE had recently

modified the algorithm for a “computer-based risk classification assessment tool” that its

officers use as part of the custody determination process. This modification altered the

tool so that it cannot result in a recommendation to release a person from custody on bond.
        Case 1:18-cv-11557-RA Document 1 Filed 12/11/18 Page 2 of 10



This change has reportedly contributed to a dramatic rise in the number of people

currently in ICE detention.

   3.      This change in ICE policy—as well as the ensuing rise in the number of people

detained and the resulting expense to the federal government—has generated widespread

public interest. President Trump’s immigration enforcement efforts and White House

comments critical of the practice of “catch and release” of immigrants in removal

proceedings have amplified this interest.

   4.      Despite the significance and urgent public need for information on these

policies, ICE failed to respond to the NYCLU’s request for records within the time period

prescribed by FOIA and wrongly denied the NYCLU’s request for expedited processing.

To remedy that, the NYCLU seeks an order compelling ICE to conduct a thorough search

for all responsive records, immediately process all located records, promptly disclose the

requested records in their entirety and make copies available to the NYCLU, and award

the NYCLU costs and reasonable attorneys’ fees incurred in this action.

                              JURISDICTION AND VENUE

   5.      This Court has subject matter jurisdiction and personal jurisdiction over the

parties pursuant to 5 U.S.C. §§ 552(a)(4)(B), (a)(6)(E)(iii). This Court also has jurisdiction

over this action pursuant to 28 U.S.C. §§ 1331, 1346 and 5 U.S.C. §§ 701-706.

   6.      Venue lies in the Southern District of New York pursuant to 5 U.S.C. §

552(a)(4)(B) and 28 U.S.C. § 1391(e)(1).




                                              2
        Case 1:18-cv-11557-RA Document 1 Filed 12/11/18 Page 3 of 10



                                         PARTIES

   7.      Plaintiff New York Civil Liberties Union (“NYCLU”) is the New York State

affiliate of the American Civil Liberties Union. The NYCLU is a not-for-profit

corporation incorporated in New York State with approximately 140,000 members

dedicated to the constitutional principles of liberty and equality. The NYCLU defends the

civil rights and civil liberties of New Yorkers and is committed to ensuring that the United

States government complies with the Constitution and laws of this country, including its

international legal obligations, in matters that affect civil liberties and human rights. The

NYCLU is also committed to principles of transparency and accountability in government,

and seeks to ensure that the public is informed about the conduct of its government in

matters that affect civil liberties and human rights. Obtaining information about

governmental activity, analyzing that information, and widely publishing and

disseminating it to the press and the public is a critical and substantial component of the

NYCLU’s work. To inform the public about government conduct affecting legal rights,

the NYCLU publishes newsletters, press releases, know-your-rights handbooks, and

numerous other materials. NYCLU publications are available to everyone—including tax-

exempt organizations, not-for-profit groups, law students, and academics—for no cost or

for a nominal fee. The NYCLU also disseminates information through its website—

www.nyclu.org—and through an electronic newsletter, which is received by thousands of

subscribers.

   8.      Defendant United States Immigration and Customs Enforcement (“ICE”) is a

component of the United States Department of Homeland Security (“DHS”) and is an

agency within the meaning of 5 U.S.C. § 552(f)(1).




                                              3
          Case 1:18-cv-11557-RA Document 1 Filed 12/11/18 Page 4 of 10



                                   FACTUAL BACKGROUND

    9.      Currently, ICE detains over a hundred thousand people a year for potential

removal from the United States, many of them in New York State.1 Since 2017, the total

number of detentions by ICE has risen significantly—in many places, including New

York, nearly doubling.2 By October 2018, the average daily population of immigrants in

ICE detention reached a new record high.3

    10.     These detentions have affected a huge number of people, particularly in states

like New York with sizable immigrant communities.

    11.     Within 48 hours of detention, ICE must make a custody determination. See 8

C.F.R. §§ 287.3(d), 236.1(c)(8). The outcome of that determination dictates whether a

person will be detained in a jail until his or her first appearance before an immigration

judge or released upon payment of a monetary bond or on recognizance.

    12.     Individuals denied bond or release on recognizance by ICE must remain

incarcerated until at least their first court appearance and possibly longer. See 8 C.F.R. §§

1003.19(a). In the New York City area, the median wait time is now over 80 days—up

from 42 days just a year ago and 11 days in 2014.4 The detention of thousands of people

during this waiting period compromises significant liberty and family unity interests. In

New York City, a study in 2016 of individuals detained for removal proceedings found

that half had children living at home with them—a majority of those children U.S.

1
  See Immigration and Customs Enforcement Arrests: ICE Data through May 2018, TRAC Immigration,
http://trac.syr.edu/phptools/immigration/arrest/.
2
  Id. (documenting 3,385 detentions in New York the first seven months of FY2018 compared with 4,065
in the entirety of FY2017).
3
   Spencer Ackerman, ICE Is Imprisoning a Record 44,000 People, DAILY BEAST (Nov. 11, 2018),
https://www.thedailybeast.com/ice-is-imprisoning-a-record-44000-people. While this information was
revealed publicly after the date of this request, the Defendant is aware and indeed has exclusive knowledge
of the number of people detained in its custody at any given time.
4
  See Decl. of David Hausman ⁋ 5, Vasquez Perez v. Decker, 18-cv-10683 (S.D.N.Y. filed Nov. 15, 2018),
ECF No. 50-7.


                                                    4
          Case 1:18-cv-11557-RA Document 1 Filed 12/11/18 Page 5 of 10



citizens.5 Two-thirds were employed.6 Incarceration pending a first court appearance

threatens the livelihoods and homes of detained individuals as well as the health and

wellbeing of their children and other family members.7 Conditions in immigration

detention centers are notoriously poor, with inadequate healthcare and the same

restrictions on movement, visits and phone calls as criminal custody.8

    13.     Detention is also costly. In the past year, the rising number of detained

immigrants has reportedly led ICE to divert funds from other agencies in order to meet

growing costs.9

    14.     Because of the heavy human toll and financial costs associated with

immigration detention, there is an immense public interest in ICE’s custody

determinations policies, practices and procedures. Despite this public interest, very little

information is available publicly about how ICE makes its initial custody determination

and who if anyone is released pending their initial court appearance. In February 2017,

Defendant further obscured this already opaque process by rescinding all previous




5
  The study analyzed the characteristics of individuals who received free legal representation through the
New York Immigrant Family Unity Project, which provides legal services to indigent individuals who
remain detained at their first court appearance. Jennifer Stave, et al., Evaluation of the New York Immigrant
Family Unity Project: Assessing the Impact of Legal Representation on Family and Community Unity, Vera
Institute of Justice (Nov. 2017), at 17, 20.
6
  Id. at 17.
7
  See e.g., Samantha Artiga and Barbara Lyons, Family Consequences of Detention/Deportation: Effect on
Finances, Health, and Well-Being, Henry J Kaiser Family Foundation (Sept. 18, 2018),
https://www.kff.org/disparities-policy/issue-brief/family-consequences-of-detention-deportation-effects-on-
finances-health-and-well-being/ (reporting the consequences of detention and deportation practices); U.S.
Citizen Children Impacted by Immigration Enforcement, American Immigration Council (May 23, 2018),
https://americanimmigrationcouncil.org/research/us-citizen-children-impacted-immigration-enforcement
(compiling research on the effects of immigration enforcement on U.S. citizen children).
8
  See generally Detained and Denied: Healthcare Access in Immigration Detention, New York Lawyers for
the Public Interest (Feb. 15, 2017), http://www.nylpi.org/wp-content/uploads/2017/02/HJ-Health-in-
Immigration-Detention-Report_2017.pdf.
9
  Spencer Ackerman, ICE Is Imprisoning a Record 44,000 People, supra at n. 3.


                                                     5
            Case 1:18-cv-11557-RA Document 1 Filed 12/11/18 Page 6 of 10



guidance on ICE enforcement priorities and the factors that ICE considers in exercising

discretion to release.10

       ICE’S CHANGE IN THE RISK CLASSIFICATION ASSESSMENT TOOL

      15.     In June 2018, Reuters reported that ICE had “modified a [risk classification

assessment] tool officers have been using since 2013 when deciding whether an immigrant

should be detained or released on bond.”11 The computer-based tool, which in the past

recommended either “detention” or “release” on bond for individuals undergoing removal

hearings based on risk assessments, has been modified to be unable to recommend

release.12 After the tool was modified in 2017, “[t]he number of immigrants with no

criminal history ICE booked into detention tripled to more than 43,000” when compared

to 2016 data.13

      16.     This change, which increased the population of individuals in ICE custody and

caused significant financial expense, generated broad media interest. The plaintiffs filed

this records request within weeks of that report.

      17.     The reported change in custody determinations created an urgent need to

inform the public about a government activity affecting the liberty and family unity of tens


 10
    John Kelly, Memorandum: Enforcement of the Immigration Laws to Serve the National Interest, U.S.
 Department of Homeland Security (Feb. 20, 2017),
 https://www.dhs.gov/sites/default/files/publications/17_0220_S1_Enforcement-of-the-Immigration-Laws-
 to-Serve-the-National-Interest.pdf.
 11
    Mica Rosenberg & Reade Levinson, Trump’s Catch-and-Detain Policy Snares Many Who Have Long
 Called U.S. Home, REUTERS (June 20, 2018), https://www.reuters.com/investigates/special-report/usa-
 immigration-court/ (“In earlier years, ICE would have released many of these people on bond soon after
 their arrest, allowing them to live with their families while awaiting legal proceedings that can take years.
 Now, ICE is denying bond for many of those people and pushing to keep them in detention for the duration
 of their cases, Reuters found, based on an analysis of government data and dozens of interviews with
 immigration judges, lawyers and current and former officials.”).
 12
     Daniel Oberhaus, ICE Modified Its 'Risk Assessment' Software So It Automatically Recommends
 Detention, VICE NEWS (June 26, 2018), https://motherboard.vice.com/en_us/article/evk3kw/ice-modified-
 its-risk-assessment-softwareso-it-automatically-recommends-detention.
 13
    Rosenberg & Levinson, Trump’s Catch-and-Detain Policy Snares Many Who Have Long Called U.S.
 Home, supra at n. 11.


                                                      6
          Case 1:18-cv-11557-RA Document 1 Filed 12/11/18 Page 7 of 10



of thousands of people. In the face of these reported changes and the obscurity of the

custody-determination process, it is impossible for organizations like the New York Civil

Liberties Union to disseminate accurate information to the public or to counsel clients,

advocates, and attorneys on what information is relevant to ICE’s custody determinations

and how best to advocate for their client’s release. The lack of information also impedes

political and fiscal accountability.

          THE PLAINTIFF’S FOIA REQUEST & DEFENDANT’S RESPONSE

    18.     On July 24, 2018, the NYCLU submitted a FOIA request to ICE seeking

policies and records regarding custody determinations, with particular detail sought about

the outcomes of custody determinations in New York State. See FOIA Request, attached

as Exhibit A.

    19.     As permitted by FOIA, the NYCLU sought expedited processing of the

Request on the ground that there is a “compelling need” for these records because the

information requested is urgently needed by an organization primarily engaged in

disseminating information in order to inform the public about actual or alleged federal

government activity.

    20.     Also as permitted by FOIA, the NYCLU sought a waiver of search, review,

and duplication fees on the grounds that disclosure of the requested records is “in the

public interest because it is likely to contribute significantly to public understanding of the

operations or activities of the government and is not primarily in the commercial interest

of the requester.” Similarly, the NYCLU sought a waiver of search fees on the grounds

that the NYCLU qualifies as a “representative of the news media” and that the records are

not sought for commercial use.




                                               7
         Case 1:18-cv-11557-RA Document 1 Filed 12/11/18 Page 8 of 10



   21.     In an email dated August 6, 2018, the ICE FOIA Office acknowledged receipt

of the NYCLU’s request and assigned the request ICE FOIA Case Number 2018-ICFO-

54305. In its email, ICE granted the request for a fee waiver and denied the request for

expedited processing. This email gave no response as to whether the request for records

had been granted or denied.

   22.     Under the FOIA, Defendant has twenty working days to respond to a request.

If there are “unusual circumstances,” an agency may extend the time limit by no more than

ten working days. Yet the NYCLU has received no substantive response to the records

request since the August 6 email.

   23.     On October 3, 2018, 72 business days after the Request was submitted, the

NYCLU filed an administrative appeal letter to ICE Office of the Principal Legal Advisor,

appealing the constructive denial of the request for records, and the denial of the request

for expedited processing.

   24.     On October 12, 2018, the ICE Office of the Principal Legal Advisor

acknowledged in an email the receipt of the administrative appeal.

   25.     On November 7, 2018, the date on which a response to the Plaintiff’s appeal

was due, the ICE Office of the Principal Legal Advisor emailed the Plaintiff a letter in

response. In that letter, ICE affirmed its denial of the request for expedited processing. It

explained that although the “request concerns a federal government activity and shows the

requester’s capability to disseminate information, the reasons provided do not demonstrate

that there is an urgency to inform the public about such federal government activity which

is ‘beyond the public’s right to know about government activity generally.’”




                                              8
          Case 1:18-cv-11557-RA Document 1 Filed 12/11/18 Page 9 of 10



    26.     Beyond denying expedited processing, ICE’s November 7 letter provided no

substantive response to the request for records and failed to provide a response to the

request for records as mandated by the FOIA. Instead, ICE simply stated that it was unable

to meet the due date to provide a response to the request for records, because it is

processing the request on a “first-in, first-out basis.” It provided no other explanation or

response and no date by which a determination should be expected.

    27.     Since then, ICE has neither released responsive records nor explained its

failure to do so.

    28.     Plaintiff has exhausted all administrative remedies by submitting an

administrative appeal of the constructive denial of its request and the denial of expedited

processing.

                                    CAUSE OF ACTION

    29.     The Defendant’s actions, including its constructive denial of the Plaintiff’s

request and denial of the Plaintiff’s request for expedited processing, violate the FOIA

statute, 5 U.S.C. § 552(a), and the corresponding regulations.


                                   REQUESTED RELIEF

 WHEREFORE, Plaintiff requests that this Court:

     1. Order Defendant to conduct a thorough search for all responsive records;

     2. Order Defendant to immediately process all located records;

     3. Order Defendant to promptly disclose the requested records in their entirety, and

          make copies available to Plaintiff;

     4. Award Plaintiff its costs and reasonable attorneys’ fees incurred in this action

          under 5 U.S.C. § 552(a)(4)(E); and



                                                9
     Case 1:18-cv-11557-RA Document 1 Filed 12/11/18 Page 10 of 10



   5. Grant such other relief as the Court may deem just and proper.



                                           Respectfully submitted,



                                           NEW YORK CIVIL LIBERTIES UNION
                                            FOUNDATION, by

                                           /s/ Paige Austin
                                           Paige Austin
                                           Christopher Dunn
                                           125 Broad Street, 19th Floor
                                           New York, New York 10004-2400
                                           (212) 607-3398
                                           paustin@nyclu.org
                                           cdunn@nyclu.org



Dated: December 11, 2018
       New York, N.Y.


On the Complaint: Ben Choi




                                          10
